DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the limitation “an edge of an adjacent mat” (line 1) is unclear if the adjacent mat is the same as or different from the "second mat" being claimed in claim 7, lines 4-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nold (5,153,956).

    PNG
    media_image1.png
    875
    818
    media_image1.png
    Greyscale

Regarding claim 1, Nold discloses a therapeutic apparatus (mats shown in figs. 1 and 13, Col 4, lines 32-41, it is inherent that the mat as disclosed is being used as a therapeutic device, abstract, lines 1-11), mats (10 and 11, figs. 1 and 6-7, Col 4, lines 32-41) having an array of pressure point fingers (11, Col 4, lines 32-41, Nold discloses a protrusion, and further shown in figs. 1-7 that the protrusion are finger like, further 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the height dimension of each shaft not exceeding 0.125 inches, and the width of each base being less than 0.125 inches, for the purpose of meeting different dimensional needs of a user, since it has been held that discovering an optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Furthermore, the court has held that changes in size/proportion were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 2, the modified Nold discloses that the base has a circular cross-sectional shape (see fig. 6 of Nold). However, if there is any doubt that the base has a circular cross-sectional shape, the feature of choosing such cross-sectional shape is considered as an obvious design choice since rectangular, circular, triangular, and oval shapes are well known in the massage art and are known to be aesthetic features, furthermore it appears that the pressure point fingers of the modified Nold would perform equally well with the claimed shape. Furthermore, the court has held that changes in shape were not sufficient to patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a 
Regarding claim 3, the modified Nold discloses that the base has an oval cross-sectional shape (see fig. 6 of Nold). However, if there is any doubt that the base has an oval cross-sectional shape, the feature of choosing such cross-sectional shape is considered as an obvious design choice since rectangular, circular, triangular, and oval shapes are well known in the massage art and are known to be aesthetic features, furthermore it appears that the pressure point fingers of the modified Nold would perform equally well with the claimed shape. Furthermore, the court has held that changes in shape were not sufficient to patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 4, the modified Nold discloses that the base has a cross-sectional shape (see figs. 6 and 7 of Nold), but fails to specifically disclose that the base has a triangular cross-sectional shape. However, the feature of choosing such cross-sectional shape is considered as an obvious design choice since rectangular, circular, triangular, and oval shapes are well known in the massage art and are known to be aesthetic features, furthermore it appears that the pressure point fingers of the modified Nold would perform equally well with the claimed shape. Furthermore, the court has held that changes in shape were not sufficient to patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the 
Regarding claim 5, the modified Nold discloses that the base has a rectangular cross-sectional shape (see fig. 7 of Nold), however, if there is any doubt that the cross-sectional shape is a rectangular shape, the feature of choosing such cross-sectional shape is considered as an obvious design choice since rectangular, circular, triangular, and oval shapes are well known in the massage art and are known to be aesthetic features, furthermore it appears that the pressure point fingers of the modified Nold would perform equally well with the claimed shape. Furthermore, the court has held that changes in shape were not sufficient to patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 6, the modified Nold discloses that each pressure point finger (11 of Nold) is substantially rigid (abstract, lines 1-11 of Nold, Nold discloses that the protrusions (11) are resilient and is upstanding from a base layer, therefore, the protrusions (11) is "substantially" rigid). 

    PNG
    media_image2.png
    428
    687
    media_image2.png
    Greyscale

Regarding claim 7, Nold discloses a therapeutic apparatus (mats shown in figs. 1 and 13, Col 4, lines 32-41, it is inherent that the mat as disclosed is being used as a therapeutic device, abstract, lines 1-11), a plurality of adjacent mats (10 and 11, figs. 1 and 6-7, Col 4, lines 32-41, see figs. 12-17 for plurality of mats being connected by a connector) having an array of pressure point fingers (11, Col 4, lines 32-41, Nold discloses a protrusion, and further shown in figs. 1-7 that the protrusion are finger like, further discloses in Col 4, lines 49-59, that the protrusion flex and bend but is resilient enough not to collapse, therefore it is capable of being used as a pressure point, see the annotated- Nold fig. 7 above) extending from a surface of each mat (see the annotated-Nold fig. 7 above), a connector for connecting an edge of a first one of the mats to an edge of a second mat (see the annotated-Nold fig. 13 above), each pressure point finger having a tip, a base and a shaft, the shaft tapering outwardly from the tip to the base, the base having a width dimension such that the base is of a greater width than the tip (see the annotated-Nold fig. 7 above, as shown the shaft is tapering 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the height dimension of each shaft not exceeding 0.125 inches, and the width of each base being less than 0.125 inches, for the purpose of meeting different dimensional needs of a user, since it has been held that discovering an optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Furthermore, the court has held that changes in size/proportion were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 8, the modified Nold discloses that the base has a circular cross-sectional shape (see fig. 6 of Nold). However, if there is any doubt that the base has a circular cross-sectional shape, the feature of choosing such cross-sectional shape is considered as an obvious design choice since rectangular, circular, triangular, and oval shapes are well known in the massage art and are known to be aesthetic features, furthermore it appears that the pressure point fingers of the modified Nold would perform equally well with the claimed shape. Furthermore, the court has held that changes in shape were not sufficient to patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 9, the modified Nold discloses that the base has an oval cross-sectional shape (see fig. 6 of Nold). However, if there is any doubt that the base has an oval cross-sectional shape, the feature of choosing such cross-sectional shape is In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 10, the modified Nold discloses that the base has a cross-sectional shape (see figs. 6 and 7 of Nold), but fails to specifically disclose that the base has a triangular cross-sectional shape. However, the feature of choosing such cross-sectional shape is considered as an obvious design choice since rectangular, circular, triangular, and oval shapes are well known in the massage art and are known to be aesthetic features, furthermore it appears that the pressure point fingers of the modified Nold would perform equally well with the claimed shape. Furthermore, the court has held that changes in shape were not sufficient to patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 11, the modified Nold discloses that the base has a rectangular cross-sectional shape (see fig. 7 of Nold), however, if there is any doubt that the cross-In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 12, the modified Nold discloses that each pressure point finger (11 of Nold) is substantially rigid (abstract, lines 1-11 of Nold, Nold discloses that the protrusions (11) are resilient and is upstanding from a base layer, therefore, the protrusions (11) is "substantially" rigid). 
Regarding claim 13, the modified Nold discloses at least one edge of each mat includes an elongated groove (see the annotated-Nold fig. 13 above, as shown, the projection of the connector is mating with the groove of the mat, in order for the group to accept the projection of the connector, the groove has to be 3-dimensional, therefore, it is inherent that the groove comprises a thickness, by having a thickness, the groove is considered to be an elongated groove).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nold (5,153,956) as applied to claim 13 above, and further in view of Knauseder (2004/0139676).


    PNG
    media_image3.png
    448
    893
    media_image3.png
    Greyscale

However, Knauseder teaches a plurality of adjacent mats (1 and 2, fig. 2, paragraph 0016) and a connector (11, figs. 1-2, paragraph 0017) for connecting an edge of a first one of the mats to an edge of a second mat (first mat is 1 and second mat is 2, see fig. 2), wherein the connector includes a first flange and a second flange connected to an spaced apart from the first flange by a web, the web and the spaced apart flanges forming a pair of opposed first and second gaps on opposite sides of the web, each gap including a protruding elongated rib (see the annotated-Knauseder fig. 2 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the modified Nold by substituting the connector of the modified Nold with the connector as taught Knauseder for the purpose of substituting one well-known connector with another well-known connector that has the benefit of preventing the danger of breakage and the danger of the mats coming apart from each other during use (Knauseder, paragraph 0008, lines 1-6).
Regarding claim 15, the modified Nold discloses an edge of an adjacent mat (second mat (2) of Knauseder) is received into the second gap of the connector, whereby the respective other groove (8, paragraph 0016, figs. 1-3 of Knauseder) of the adjacent mat receives the respective other rib (see fig. 3 and the annotated-Knauseder fig. 2 above).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
The applicant on page 5-6 of the remarks stated that the applicant disagreed with the Examiner in regard to the drawing objections, 112(b) rejection, and 103 rejection, but provides no explanation as to why the applicant disagreed or why the drawing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nichols (2005/0125901) is cited to show a head support having pressure points having a plurality of different shapes including conical and triangular. 
Foldes (4,095,353) is cited to show a massage sandal having a protrusion wherein the protrusion comprises a height of 0.2 inches and a base having a width that is less than 0.125 inches. 

Gallagher (2014/0142614) is cited to show a portable mat having a protrusion having a height of less than 0.125 inches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785